Case: 13-10394   Date Filed: 11/14/2013   Page: 1 of 3


                                                         [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 13-10394
                        Non-Argument Calendar
                      ________________________

               D.C. Docket No. 6:12-cr-00167-GAP-GJK-2



UNITED STATES OF AMERICA,

                                                          Plaintiff-Appellee,

                                 versus

MICHAEL PATRICK WAHL,

                                                         Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Middle District of Florida
                     ________________________

                            (November 14, 2013)

Before MARCUS, MARTIN and BLACK, Circuit Judges.

PER CURIAM:
              Case: 13-10394     Date Filed: 11/14/2013   Page: 2 of 3


      Mark Wahl appeals his 120-month sentence for conspiracy to possess with

intent to distribute and manufacture marijuana, in violation of 21 U.S.C. § 846, and

possession with intent to distribute marijuana, in violation of 21 U.S.C.

§§ 841(a)(1), (b)(1)(B)(vii), (b)(1)(D), and 2. Wahl contends his mandatory

minimum 120-month sentence was not just, fair, or appropriate, and implicated his

Eighth Amendment right to freedom from cruel and unusual punishment. He

concedes, however, there is no case law on point to support his position.

      “We review de novo the legality of a sentence under the Eighth

Amendment.” United States v. McGarity, 669 F.3d 1218, 1255 (11th Cir. 2012).

“Our jurisprudence recognizes a ‘narrow proportionality principle that applies to

noncapital sentences.” Id. at 1255-56 (citing United States v Johnson, 451 F.3d
1239, 1242 (11th Cir. 2006)). When addressing an Eighth Amendment challenge:

      a reviewing court must make a threshold determination that the
      sentence imposed is grossly disproportionate to the offense committed
      and, if it is grossly disproportionate, the court must then consider the
      sentences imposed on others convicted in the same jurisdiction and
      the sentences imposed for commission of the same crime in other
      jurisdictions.

United States v. Raad, 406 F.3d 1322, 1324 (11th Cir. 2005) (citation omitted).

The burden lies with the defendant to make a threshold showing that his sentence

is grossly disproportionate to the offense. McGarity, 669 F.3d at 1256.

      We have upheld mandatory minimum sentences in various contexts. See

Raad, 406 F.3d at 1324 (outlining case law upholding mandatory minimum
                                          2
              Case: 13-10394    Date Filed: 11/14/2013   Page: 3 of 3


sentences). Sentences as high as mandatory life have been held constitutional by

the Supreme Court. See Harmelin v. Michigan, 501 U.S. 957, 994-95 (1991).

      Wahl has failed to carry his burden to make a threshold showing that his

sentence violated the Eighth Amendment, and has conceded that no case law

supports his position. Accordingly, we affirm.

      AFFIRMED.




                                        3